Mitchell, Ch. J.
This was an action of assumpsit for money had and received to the plaintiff’s use. In the declaration it is alleged, that the defendant, on the 12th day of October, 1798, was indebted to the plaintiff in the sum of 230 dollars, for money received to his use ; for that the plaintiff, on the 19th day of April, 1798, was in possession of two notes of hand, one for 200 dollars, the other for 10 dollars, payable to the plaintiff on demand, and dated 20th of June. 1797, against Ahijah Petlibone ; and that on the 19th day of April, 1798, the defendant received the notes to collect and receive the money due thereon ; and that on or before the 12th day of October, 1798, he received the contents thereof; and being so indebted, did, on said 12th day of October, as*327sume and promise to pay said sum of 230 dollars, in a reasonable time then afterwards, when thereto requested, which he never has paid, though often requested, and especially on the 27th day of July, 1807, &c.
Upon the trial, the jury found a verdict for the plaintiff, for 363 dollars, 88 cents, damages.
The only point relied upon in the argument, by the counsel for the plaintiff in error, was, that the damages found by the jury, were excessive and unreasonable, and not warranted by the facts set forth in the declaration.
It is impossible for the court to say, from what appears upon the record, that the jury erred in the assessment of damages, since the amount of the damages must have depended on the evidence given on the trial. If the plaintiff proved, (as in this equitable action for money had and received, he might prove,) the defendant to have received the sum of 230 dollars for the plaintiff, at the time specified in the declaration, and that such steps were taken, by giving notice, making demand, or otherwise, as to render it the duty of the defendant immediately to pay over the money so received ; in that case, interest should have been computed on the whole sum, from the moment when such liability accrued. By calculating the interest on 230 dollars from the 12th day of October, 1798, to the time of the trial in September, 1809, it will be found, that the principal and interest will amount to more than 380 dollars; a sum exceeding the damages given by the jury. As the verdict might have been founded on such evidence ; and as such evidence would have been admissible; the court may presume such proof to have been exhibited to the jury. It ought now to be presumed, that such facts were proved at the trial as would warrant the finding, unless the contrary is apparent.
It has been urged, that the promise alleged, and found, was to pay on request only ; and that the request is averred to have been made on the 27th of July, 1807, from which period only, the interest should have been computed.
To this it is sufficient to answer, that under such an averment, proof would have been admissible, of a request on any *328other day subsequent to the time of the promise. Indeed, it was not necessary to set forth a special request after the words, !< often requested and demanded.1’ For, where there was a promise to pay 1 HI. on request, sapius requisitus was holden sufficient. Wallis v. Scott, 1 Stra. Rep. 88. Capp v. Lancaster, Cro. Eliz. 548.
And in an action for debt on single bill, to be paid on request, a general request is sufficient. Com. Dig. tit. Pleader, C. 73.
These authorities shew, that after a general request, the time alleged is immaterial; and, of course, proof might hay been given of a request on a different day from that laid in the declaration, and at such a period as to authorise the amount found by the verdict: this is now to be presumed.
It is insisted further, that the defendant having acted as agent of the plaintiff in collecting the money in dispute, was entitled to his costs and expences. But it docs not appear from the record, that the defendant did act in the capacity of an agent for a reward. And if this were the case, it does not appear, that he was entitled to any costs, or had incurred any expences ; or, that any proof, with regard to such facts, was laid before the jury. If, however, the defendant had a right to retain any part of the money collected, and proof of this fact was exhibited at Hie trial; the presumption is, that the jury deducted the sum, before they computed the interest, as there, still, might he a residuum sufficient to warrant the sum found by the verdict.
I am, therefore, opposed to a reversal of the judgment.
The other Judges, severally, concurred in this opinion.
Judgment affirmed.